OPINION OP THE COURT. HANNA, J. (after stating the facts as above.) — The •appellants have submitted, without discussion and without authority, all assignments of error, except those numbered 6, 7, 10, and 11, which present the following legal propositions: First, were the decrees- rendered on the 9th day of May, 1901, and the 5th day of December, 1901, in the case of George Chavez et al. v. Aaron Hollenbeck, in force and effect at the time of the commencement of this suit, so that they or either of them could be pleaded in bar of the appellants’ claim of title; this contention being predicated upon the fact that the decrees were rendered more than,seven years prior to the commencement of the present suit? Second, did the litigation in the case of Chavez et al. v. Hollenbeck, commenced on the 10th day of May, 1898, and concluded by the decree of December 5, 1901, either considered by itself or considered in connection with that decree which was never enforced or executed, there never having been a dispossession of the premises in litigation, said possession having been held and retained by George Chavez and after his death by the appellants herein, at the time of the institution of this suit on September 24, 1909, in any way stop or interrupt the running of the statute of limitations in favor of the appellants, and if the appellants herein retained adverse possession of the premises in question, from a day anterior to the institution of the original suit of Chavez et al. v. Hollenbeck, in the year 1898 to the-filing of the complaint by the plaintiff in this cause on September 28, 1899, mature the title of the appellants by adverse possession? This second proposition of law may be more briefly said to be a contention that the decrees of 1901 were ineffective to stop the running of the statute of limitations upon which the claim of appellants to title by adverse possession is based, because no process to enforce the decrees referred to was issued. Hpon the first-proposition.of law it is the contention of appellants, under the provisions of section 2914, C. L. 1897, that: “Actions founded upon any judgment of any court of the territory of New Mexico may be brought within seven years from and after the rendition of such judgment, and not afterward.” Counsel for appellants cite, in support of this contention, the case of Browne & Manzanares Co. v. Francisco-Chavez, Jr., 9 N. M. 316, 54 Pac. 234, in which case the territorial Supreme Court held that a judgment barred by the statute of limitations of seven years cannot be revived by scire facias. It is to be noted, however, that the cause of action in the case referred to was based upon a former judgment for a money demand, which, of course, had become merged in the judgment, and the attempt to-revive the former judgment by scire facias was of necessity an action founded upon the first judgment. Whereas in the present case, which is a suit to quiet the title to certain lands, the action is not predicated upon the former decree or decrees of 1901, but is of necessity predicated upon the title of the plaintiff, who pleads the former decrees solely upon the ground of estoppel by a former adjudication, and is not standing, nor does the record disclose that he seeks to stand upon the decrees in question as the foundation of his title. It has been too well established to need the citation of authority that: “A judgment of a court of competent jurisdiction, upon the merits of a controversy, is conclusive, between the parties and those in privity with them, upon every question of fact directly in issue, determined in the action.” 24 Cyc. 765. The decrees of 1901 found the title of the lands in question'to be in Hollenbeck, the predecessor in interest of the appellee herein. But these decrees, in themselves do not constitute the source of the' title in appellee, ánd were simply a confirmation by the district court of the title of Hollenbeck, as it existed before the decrees were entered; and, the question of title having been fully litigated between the parties or their privies, the appellants are necessarily estopped from again litigating the same question. The second proposition advanced by appellants is that the adverse possession of the appellants and their father continued after the decrees of 1901, which were ineffective to break the running of the statute, since they were not in fact enforced, and the appellants or their father not ousted from possession. As stated by counsel for appellee, this argument presupposes that appellants were in actual and adverse possession of the lands in question in 1898, when the suit between Chavez and Hollenbeck was instituted, and that such possession was characterized by all of the elements necessary to constitute adverse possession. This state of facts, however, is not borne out by the record, and, on the contrary, the findings contained in the decrees of 1901 expressly negatives the idea. We will not lengthen this opinion by quoting from the decrees referred to, it being sufficient to say that the court found that the evidence as to possession, use, or occupation of any of the lands in question by the plaintiffs’, was vague, uncertain, and unsatisfactory, and expressly found that the defendant (Hollenbeck) had established his- possession as against the plaintiffs, for a period of at least 12 years prior to the time of the filing of the suit, which possession was public, open, and notorious, and adverse to plaintiffs and those claiming under them. It is to be borne in mind that the district court, in the trial of the present cause now under consideration, found that the land and real estate, the title to which was involved and adjudicated in the first, cause, instituted by Chavez against Hollenbeck, was the same land now claimed by the defendants herein, Porfirio and Epifanio Chavez. ....... The testimony in the present case, on which this finding is based, is not included in the transcript, and is not before the court, and the finding in this respect is therefore conclusive. It therefore follows that, by the decrees of 1901, the court adjudicated the question as to whether or not, at the time of the institution of the former suit, George Chavez, the ancestor of the present appellants, was in possession of the land now in controversy, and by these decrees determined that he was not in possession. This being true, Chavez could not have acquired title by adverse possession between the date of the decrees in the first suit referred to, which were entered in 1901, and the date of the institution of this suit, which was September 29, 1909. For the reasons stated, we conclude that there is no merit in the assignments of error presented for our consideration, for which reason the judgment of the district court is affirmed; and it is so ordered. Boberts, C. J., and Parker, J., ,concur.